Citation Nr: 1603248	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to reactive airway dysfunction syndrome.

2.  Entitlement to an initial compensable rating for reactive airway dysfunction syndrome.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from January May 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and a June 2014 rating decision from the RO in Detroit, Michigan.

In relevant part, the April 2007 rating decision denied service connection for reactive airway dysfunction syndrome (claimed as a respiratory condition).  Subsequent to the rating decision, jurisdiction was transferred to the RO in Detroit, Michigan.

In a June 2013 decision, the Board recharacterized the claim of service connection for a respiratory condition as two separate claims: entitlement to service connection for reactive airway dysfunction syndrome and entitlement to service connection for COPD.  The Board and remanded the issue of service connection for COPD for additional development and granted service connection for reactive airway dysfunction syndrome; this award was implemented by the RO in a   
June 2014 rating decision.  A noncompensable rating was assigned.  

The issue of service connection for COPD was again before the Board in October 2014, at which time it was remanded to schedule the Veteran for a Board hearing.  However, in correspondence received in January 2015, the Veteran's representative indicated that the appellant withdrew his request for a Board hearing.  Therefore, there has been compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial compensable rating for reactive airway dysfunction syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's COPD had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2007.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Available service treatment records are associated with the claims file.  Pursuant to the Board's June 2013 remand directives, in February 2014, the RO sent a request to the Personnel Information Exchange System (PIES) requesting that clinical records regarding the Veteran's in-service hospitalization from May 31, 1956 to June 31, 1956 be obtained.  In a March 2014 response, PIES advised that records during the requested time period were destroyed in a fire in 1973.  In correspondence dated in April 2014, the RO detailed all efforts made to obtain the records.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, outstanding VA treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in June 2007.  As requested in the June 2013 remand directive, an additional VA examination was provided in March 2014.  The March 2014 VA examination and accompanying opinion is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

There has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The Veteran contends that his COPD is due to military service.  Specifically, he asserts that he was exposed to tear gas in May or June 1956 during basic training when he lost his gas mask during a training exercise and suffered prolonged, unprotected exposure to the gas.  The Veteran reported that he was hospitalized following the incident with symptoms to include persistent cough and swelling of the throat.  

Available service treatment records are negative for hospitalization in 1956 for injuries sustained during basic training.  Further, the records do not demonstrate treatment for or a diagnosis of COPD.  The records document treatment for acute pharyngitis in January 1958.  However, on evaluation at the time of the June 1958 separation examination, the appellant's lungs and chest were normal.  In the accompanying report of medical history, he denied a history of shortness of breath, pain or pressure in the chest or chronic cough.

Post-service VA medical records indicate a diagnosis of COPD.  Notably, in a May 2002 treatment record, the Veteran was treated for evaluation of dyspnea with a 2 to 3 year duration.  Following examination and review of chest x-rays, the physician, in relevant part, diagnosed dyspnea, likely secondary to a combination of emphysema, pulmonary edema and deconditioning and COPD with reversible airway flow.  

The Veteran was afforded a VA examination in June 2007.  At the time of the examination, he reported that his respiratory condition was due to exposure to tear gas during military service in 1956.  He reported that since his exposure to tear gas, he had become sensitive to perfume and aerosols, which gave him a tight feeling at the base of his throat that made him, cough and feel shortness of breath.  He stated that he had used over the counter medication for 10 years prior to his diagnosis of COPD in 2000.  However, he stated that severe difficulty breathing began in the 1980s.  The examiner also noted that the Veteran had a history of smoking, but reported that he quit smoking in 1991.  Following physical examination, the examiner diagnosed COPD and reactive airway dysfunction syndrome.  In pertinent part, the examiner opined that the Veteran's pulmonary condition was predominately due to his COPD, which was more likely caused by his cigarette smoking than his exposure to tear gas.

In a private medical opinion dated in May 2013, in relevant part, the private physician noted a diagnosis of reactive airway dysfunction and determined that his respiratory symptoms were related to that condition and not to any COPD impairment related to his prior history of smoking over two decades ago.  That physician further linked the reactive airway symptoms to tear gas exposure.

An additional VA examination was provided in March 2014.  The appellant again reported that his COPD was due to exposure to tear gas during military service.  Upon review of the appellant's VA medical records, the examiner noted that findings from a March 2001 chest x-ray were suggestive of early versus mild congestive heart failure.  The examiner noted the Veteran's assertion that he developed reactive airway dysfunction after exposure to an unknown gas in service in 1956 and since that time, he had sensitivity to perfumes, aerosols and lotions.  He noted that these substances caused him to cough uncontrollably.  However, the examiner observed that the Veteran was able to tolerate smoking for 30 years after leaving the service.  The examiner further noted that reactive airway dysfunction syndrome could cause individuals to have chronic sensitivity to irritant substances such as perfumes and aerosols.  Although the appellant's sensitivity to the reported irritants could be consistent with reactive airway dysfunction syndrome, in reviewing the service records, he could not find any documentation of the offending event or of the resulting hospitalization.  There was a record dated in January 1958 in which the appellant was diagnosed with acute pharyngitis.  However, this was two years after the exposure event and there was no evidence that pharyngitis had any relationship to gas exposure as pharyngitis is a common medical condition.

The examiner further noted that at the appellant's discharge examination in July 1958, he denied any respiratory problems, including shortness of breath, asthma and cough.  He noted that there were no medical records available for review that showed the appellant had chronic respiratory complaints or problems after leaving military service until 2002.  Specifically, in February 2002, he was evaluated for complaints of shortness of breath on exertion for 2 weeks.  His shortness of breath was considered due to COPD and obesity.  He had a pulmonary consultation in May 2002 at which time the reported a history of dyspnea 2 to 3 years prior and smoking for 30 years.  There was no history of long-term respiratory complaints provided at that time.  Further, his dyspnea was determined to be secondary to a combination of emphysema, pulmonary edema and deconditioning.  A pulmonary function test (PFT) in April 2002 showed moderate COPD.  The appellant's current PFT showed that he had a severe obstructive ventilatory defect with air trapping.  His current pulmonary condition was due to COPD.  The examiner opined that his COPD was mostly due to his history of cigarette smoking.  Further, the examiner determined that there was no documented medical evidence of reactive airway dysfunction syndrome.  Moreover, reactive airway dysfunction syndrome does not cause COPD.  As such, it was less than likely that COPD was caused or aggravated by the service-connected reactive airway dysfunction syndrome or is etiologically related to military service, to include exposure to tear gas.

Analysis

After a review of the medical evidence of record, the Board finds that service connection for COPD is not warranted.  Although the evidence of record does not show hospitalization following injuries sustained by exposure in 1956, in light of the Veteran's credible statements, and the relevant records being reported as destroyed in a fire, the Board will concede exposure to tear gas.  However, the weight of the evidence does not show that the currently diagnosed COPD is related to such exposure.  In this regard, both the June 2007 and March 2014 VA examiner opined that the appellant's COPD was due to his history of smoking.  While the June 2007 VA examiner did not provide a rationale to support her opinion, the March 2014 examiner noted that at the appellant's discharge examination in July 1958, he denied any respiratory problems, including shortness of breath, asthma and cough.  Although the Veteran was treated for pharyngitis in January 1958, it was two years after the reported event and was a common medical condition.  Further, the first documented treatment for a respiratory problem was in February 2002, at which time the Veteran was evaluated for complaints of shortness of breath on exertion for 2 weeks.  His shortness of breath was considered to be due to COPD and obesity.  He had a pulmonary consultation in May 2002 at which time the reported a history of dyspnea 2 to 3 years prior and smoking for 30 years.  There was no history of long-term respiratory complaints provided at that time.  The examiner opined that his COPD was mostly due to his history of cigarette smoking.  The Board notes that the Veteran was first diagnosed with COPD in February 2002, more than 40 years after service.  The passage of so many years between the Veteran's separation from active service and the diagnosis of COPD, while not dispositive, is evidence against the claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In light of the foregoing, the Board finds that direct service connection is not warranted.

The Board has also considered awarding service connection on a secondary basis.  However, there is no evidence suggesting that the Veteran's COPD is proximately due to or aggravated by his service-connected reactive airway dysfunction syndrome.  The Board acknowledges is June 2013 decision granting service connection for reactive airway dysfunction syndrome and notes that despite the findings herein, that decision remains in effect and will not be disturbed by the current Board decision.  However, after a review of the evidence, the undersigned does not find that the Veteran has a current diagnosis of reactive airway dysfunction syndrome.  In so finding, the Board notes that the June 2007 VA examiner and May 2013 private physician noted a diagnosis of reactive airway dysfunction syndrome based, in relevant part, on symptoms reported by the Veteran.  However, post-service VA medical records do not reveal a diagnosis of reactive airway dysfunction syndrome.  Further, in the March 2014 VA examination report, the examiner determined that there was no documented medical evidence of reactive airway dysfunction syndrome.  Thus, service connection on a secondary basis is not warranted.  

The Board acknowledges the Veteran's assertion that his COPD is related to his active service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the current respiratory condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's COPD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a COPD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.


REMAND

As previously noted, in the June 2014 rating decision, the RO granted service connection for reactive airway dysfunction syndrome and assigned a noncompensable rating.  The Veteran timely submitted a notice of disagreement which was received in July 2014.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41  (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issue of entitlement to an initial compensable rating for reactive airway dysfunction syndrome.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


